Title: To James Madison from William Jones, 22 July 1801
From: Jones, William
To: Madison, James


Dear Sir
Philad 22d July 1801.
Mr Chandler Price a respectable merchant of this City, with whom a friendly intercourse of many years has matured my particular esteem, has occasion to address you on the subject of the lawless depredations of British Cruizers on his property, by which he has sustained material loss and injury. Mr Price has requested a letter from me to accompany his communication, and I can assure you he is worthy of the highest confidence and respect.
The representations of Mr Price I have no doubt will receive the merited attention of government as well from the considerations of justice to the individual, as the enormity and extent of the nefarious system pursued by the British Cruisers and vice admiralty Courts.
As the occasion seems to invite, I take the liberty of adding some remarks of my own, on the subject of British depredations. The intention of the British government to correct the abuses complained of, has long since been announced, and formal propositions for meliorating the system have been made in Parliament, yet we have experienced no change for the better.
My observations in the course of my commercial pursuits excite a conjecture that there is not one case in perhaps forty or fifty of the outrages committed on our lawful commerce by the Cruisers of that power of which a formal representation is made to our government.
This silent acquiescence and apparent insensibility under losses and injuries so severe, may seem extraordinary, and induce those who are not conversant with the commercial world, to question the extent, and the apologists of that power, to justify or extenuate the conduct of those tribunals under the alleged charge of illicit trade. I believe it will not be difficult to account for the silence of the sufferers.
It is remarkable that our government heretofore has appeared to possess but little official information on the subject of British depredations, the truth is that when complaints were exhibited, the only consolation the complainant derived was a reference to the British Courts of appeal for justice; whereas experience has shewn how ineffectual to the attainment of that end, as well as ruinously expensively such appeals are.
The Mercantile house of which I am a partner received in the month of may last, authority to draw on London for the net proceeds of their Claim for a vessel and property captured in the harbour of St Pierre, Martinico when that Island surrendered to the British arms. You will observe sir, that seven years had elapsed from the time of the Capture and the sum so received as full restitution is only one third the real intrinsic value of the property so lost by this acknowledged unjust Capture.
There is also a probability from the arbitrary construction of the law of nations too often practised by the superior Courts, who occasionally “feel power and forget right,” that the unjust sentences of the inferior Courts may be confirmed, and the unfortunate claimant compell’d to pay heavy Costs in addition to the total loss of his property.
These are among the causes which impell individuals to cease their unavailing complaints—to decline the prosecution of their Claims in the Courts of appeal, and look to the insurance offices for indemnity against all risques, paying enormous premiums, and stipulating only to prove their property in our own Courts of record, if required.
Thus in case of capture the individual receives payment from the underwriters—the government hears not a murmer, and impunity invites to further depredations. In cases where the appeal is abandoned by the claimant, it is construed into a tacit acknowledgement of the injustice of the claim, tho’ arising in most cases from the vexatious delay uncertainty and expence, attending the prosecution. But it may be asked why do not the insurance offices upon whom the loss ultimately rests exhibit their complaints to government? It may be answered that they also are indemnified by the high premiums—that in all cases of Capture they receive a cession of the property from the assured—that their resources and numerous claims enable them to employ a special agent of talents and activity with ample funds to prosecute the appeals, which they are therefore likely to do with much more effect than an individual. The omission on their part to represent to government the losses they sustain by British depredations on our lawful commerce cannot however be reconciled with the zeal they displayed in representing the unprincipled and piratical system pursued by the cruisers and tribunals of another power. The Chamber of Commerce of this City it is true have recently made some just representations on the subject of British spoliations. The British it is true have a right by treaty to carry our vessels into port on suspicion for adjudication; but reason, law, and justice, revolt at the idea of there being no other limitation to the exercise of that right, than the discretion of the Captain of a Man of War or privateer (for experience justifies no distinction) or the integrity of a judge who probably may share in the spoil.
You will do me the justice to believe that these remarks are not the result of prejudice against one or predelection in favor of another foreign power. I disclaim the idea they are from facts which I know and feel, nor is it intended to draw an invedious comparison; but it [is] worthy of remark that from the ratification of the treaty of 1794 to the present time, British depredations have never ceased on the contrary since the promulgation of the late treaty with france her Cruisers have treated our flag with due respect. This instance of good faith is the more meritorious as the treaty is still incomplete, and serious doubts had arisen whether the authority of the french government was equal to the restraining of the unprincipled banditti who disgraced her flag. Notwithstanding the evils enumerated it will be said that our Commerce is flourishing beyond example and that our Merchants are getting rich. Our local situation and circumstances, the commercial derangement of most of the great maritime powers, and their multiplied wants created by the unexampled calamities of the present war, all combined to throw immense advantages into the scale of American commerce. It is however problematical whether we have proportionably improved by these advantages or whether the regular progress of commercial industry in a like period of general tranquility would not have produced greater benefits. The amount of the losses by Capture would form a total almost incredible. If there is much real Capital, there is also an immense fictitious Capital and much speculation afloat.
Our real situation will be ascertained in the event of a general Peace, which may be termed the auditor of the commercial world. I have to apologize for the unreasonable prolixity into which I have been inadvertantly ⟨led⟩ and to assure you of my profound esteem ⟨and r⟩espect—
Wm Jones
 

   
   RC (ViU: McGregor Library).



   
   Price to JM, 15 July 1801.



   
   Article 17 of the Jay treaty provided that American ships could be “captured or detained on just suspicion of having on board Enemy’s property or of carrying to the Enemy, any of the articles which are Contraband of war.” Seized vessels were to be taken to the “nearest or most convenient Port” for adjudication (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:258).


